Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	This non-final office action is in response to Applicant’s preliminary amendment filed on 9/3/2020. Claim 1 is cancelled. Claims 5, 7-11 and 13 are amended. Claims 2-13 have been examined in this application. This communication is the first action on the merits. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 12 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
selecting one or more types of information from among the genetic information, the biological information, and the lifestyle information acquired in the acquisition step according to each of a plurality of types of health risks, and calculating a risk index for each of the plurality of types of health risks based on the selected information;
selecting one or more functional materials based on the risk index for each of the plurality of types of health risks calculated in the risk calculation step; and 
providing food product information on one or more food products including the one or more functional materials selected in the functional material selection step.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., managing personal behavior and advertising activities).  That is - the limitations recited above describe the process of recommending food products based on genetic, biological, and lifestyle information of a person. This is both an advertising activity for the recommended food products and a method of managing personal behavior (i.e., a person’s dieting behavior). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 12 recites the additional limitations of:
a food product information providing device to perform the steps of the method; and
an acquisition step of acquiring genetic information, biological information, and lifestyle information on a user.
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or insignificant extra-solution activity. Specifically, performing each of the steps using “a food product information providing device” is a mere instruction to implement the abstract idea on a computer and merely uses the computer as a tool to perform an abstract idea (see published specification paragraph [0033] “device includes a processor, such as a CPU, and a storage device.” Additionally, “an acquisition step of acquiring genetic information, biological information, and lifestyle information on a user” is recited at a high level of generality and only adds insignificant extra-solution activity (i.e., pre-solution data gathering) to the judicial exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more
than the judicial exception because the additional elements when considered both individually and as an
ordered combination do not amount to significantly more than the abstract idea. As discussed above with
respect to integration of the abstract idea into a practical application, the additional elements are recited
at a high level of generality and only generally link the use of the judicial exception to a particular
technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an
exception is a particular technological environment cannot provide an inventive concept.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “an acquisition step of acquiring genetic information, biological information, and lifestyle information on a user” does not amount to significantly more because accessing data is a well-understood, routine and conventional activity in the field as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 2 and computer readable medium claim 13 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 12. The various “units” recited in claim 2 configured to perform the steps recited in method claim 12 (i.e., an information acquisition unit, a risk calculation unit, a material selection unit, and a food product information providing unit) and the computer readable medium in claim 13 add nothing of substance to the underlying abstract idea. Specifically, paragraph [0046] of Applicant’s specification states that “the processor includes the information acquisition unit 110, the risk calculation unit 120, a risk index determination unit 125, the message output unit 126, the material selection unit 130, a price calculation unit 140, the food product information providing unit 150, and the food product selection receiving unit 160.” Therefore the claimed units merely generally link the abstract idea to a particular technological environment (e.g., a processor and memory) to implement the abstract idea.
Dependent claims 3-11 are rejected on a similar rational to the claims upon which they depend. Specifically, the additional limitations in dependent claims 3-11 fail to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Each of the limitations / elements recited in respective dependent claims 3-11 are further part of the abstract idea as identified by the Examiner for each respective dependent claim but do not render the concept less abstract.

The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure integrate the abstract idea into a practical application or amount to significantly more than the abstract idea identified above. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Interpretation - 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information acquisition unit that acquires. . .”; “a risk calculation unit that selects. . .”; “a material selection unit that selects. . .”; “a food product information providing unit that provides. . .” in claims 1-7, 9, and 10; “a message output unit outputs” in claim 8; and “a price calculation unit that calculates . . .” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication Number 9910962 (“Fakhrai-Rad”) in view of US Patent Publication Number 20170091425 (“Nova”). 
Claims 2, 12, and 13
	As per claim 2, 12, and 13, Fakhrai-Rad teaches a food product information providing device, a food product information providing method, and a non-transitory computer-readable recording medium storing a food product information providing program for causing a food product information providing device to execute a food product information providing method for proposing a food product including one or more functional materials using a food product information providing device, comprising:
an information acquisition unit that acquires genetic information, biological information,
and lifestyle information on a user ([col. 12, lines 5-8] “profile data can be data entered by a user via a graphical user interface (GUI).” And, [col. 17, lines 45-47] “a new user's genetic information is added to the user profile.” And, [col. 9, lines 5-10] “personalized inputs, such as a particular person's blood pressure, cholesterol, age, and gender.” Examiner interprets personalized inputs such as blood pressure as biological information. And, [col. 13, lines 49-52] “the individual's profile, including information about an individual's demographics, behaviors, environment, and genetics.” [col. 12, lines 39-44] “Elements in the profile and goals can be tracked” such as “exercise patterns, actual diet.” Examiner interprets behaviors such as exercise patterns and diet as lifestyle information.); 
	a risk calculation unit that selects one or more types of information from among the genetic information, the biological information, and the lifestyle information acquired by the information acquisition unit according to each of a plurality of types of health risks, and calculates a risk index for each of the plurality of types of health risks based on the selected information ([col. 12, lines 15-18] “a genetic risk engine can compute risk assessment based on genetic data.” And, [col. 20, lines 19-20] “calculating a risk based on behavioral factors.” And, [col. 9, lines 11-24] “An environmental risk engine can take various lifestyle and other environmental factors into consideration. Lifestyle and environment can be divided into two major categories. A first category includes the factors that are related to an individual's environment and depend on the individual's style of living, which may be under the individual's control. These can be characterized as modifiable. Blood pressure, cholesterol, diet, and physical activity are examples of factors in this category.” And, [col. 20, lines 25-30] “determining an overall risk based on the risk associated with the best genetic variant from the at least one LD block, the risk based on the environmental factors, and the risk based on the behavioral factors.” And, claim 1 “calculating, using the processor, aggregated lifetime condition risk associated with a plurality of lifestyle, environmental and medical risk factors for each condition.”).
	Fakhrai-Rad teaches selecting one or more functional materials based on a risk index ([col. 16 lines 39-50]) but does not explicitly teach the following feature taught by Nova: 
a material selection unit that selects one or more functional materials based on the risk index for each of the plurality of types of health risks calculated by the risk calculation unit ([0040] “risk assignment modules is used to assign binary risk values ‘high’/‘low’ for each of the health conditions designated as: decreased HDL cholesterol levels; elevated LDL cholesterol levels; elevated blood sugar (BS), and elevated triglycerides (TG).” And, [0047] “logic modules lead to an endpoint specification of diet, exercise, . . . the logic endpoint may additionally include some additional specific diet recommendations.” And, [0066] “a diet plan 51 of these systems may include several components. Among them a weight control portion 52, an “important nutrients” section 53 and a specific diet related disease section 54.” For example, [0067] discloses “a person having a genetic predisposition to prostate cancer might be instructed to increase intake of tomatoes in a diet as there is evidence that tomatoes may reduce this risk.” Examiner interprets tomatoes and/or specific nutrients recommended as functional materials based on the risk index for each of the plurality of types of health risks.). 
	Fakhrai-Rad teaches selecting one or more functional materials based on a risk index ([col. 16 lines 39-50] but does not explicitly teach the following feature taught by Nova: 
a food product information providing unit that provides food product information on one or more food products including the one or more functional materials selected by the material selection unit ([0043] “These result sets are passed to a report engine having prescribed templates containing dynamic visual elements that can be modified in accordance with values in the result set. The report engine prepares a template by applying values and settings to all of its dynamic elements to arrive at a health report regarding diet type selection as well as additional nutrition related recommendations.” And, [0042] “the logic processor executes the logic of the particular rule and arrives at a result set which may include information particular to a specified action plan—for example an action plan for diet. A result set may be as simple as a diet type specification, or may include a diet type specification and many additional elements such as specific food references.” See Figure 5 for an example of displayed food product information including the one or more functional materials.). 
Therefore, it would have been obvious to modify Fakhrai-Rad to include a material selection unit that selects one or more functional materials based on the risk index for each of the plurality of types of health risks calculated by the risk calculation unit and a food product information providing unit that provides food product information on one or more food products including the one or more functional materials selected by the material selection unit as taught by Nova in order to allow a patient who provides the genetic, biological and behavioral information in Fakhrai-Rad to “receive[] in return an[] easy-to-use visually driven recommendation package to provide suggestions regarding diet nutrition and exercise most suitable for a particular genetic composition and individual” (Nova [0010]) increasing convenience accessibility for the patient. 

Claim 3
	As per claim 3, Fakhrai-Rad further teaches: 
wherein the risk calculation unit calculates a manifest risk index and a potential risk index, and calculates the risk index based on the potential risk index and the manifest risk index (col. 12, lines 15-18] “a genetic risk engine can compute risk assessment based on genetic data.” And, [col. 9, lines 11-24] “An environmental risk engine can take various lifestyle and other environmental factors into consideration.”  And, [col. 20, lines 25-30] “determining an overall risk based on the risk associated with the best genetic variant from the at least one LD block, the risk based on the environmental factors, and the risk based on the behavioral factors.” And, claim 1 “calculating, using the processor, aggregated lifetime condition risk associated with a plurality of lifestyle, environmental and medical risk factors for each condition.” Examiner interprets genetic risk as the potential risk index and the environment risk index as the manifest risk index. Examiner interprets the overall or aggregated risk index as the risk index.). 

Claim 4
	As per claim 4, Fakhrai-Rad further teaches: 
wherein the risk calculation unit uses at least the genetic information to calculate the potential risk index, and uses at least the biological information to calculate the manifest risk index (col. 12, lines 15-18] “a genetic risk engine can compute risk assessment based on genetic data.” And, [col. 9, lines 11-24] “An environmental risk engine can take various lifestyle and other environmental factors into consideration.”  And, [col. 20, lines 25-30] “determining an overall risk based on the risk associated with the best genetic variant from the at least one LD block, the risk based on the environmental factors, and the risk based on the behavioral factors.” And, claim 1 “calculating, using the processor, aggregated lifetime condition risk associated with a plurality of lifestyle, environmental and medical risk factors for each condition.” Examiner interprets genetic risk as the potential risk index and the environment risk index as the manifest risk index).

Claim 5
	As per claim 5, Fakhrai-Rad does not explicitly teach but Nova teaches:  
wherein the material selection unit extracts from the plurality of types of health risks one or more health risks each having a risk index greater than or equal to a first threshold as one or more specific health risks, and selects a functional material suitable for reducing the extracted one or more specific health risks based on the potential risk index and the manifest risk index ([0040] “risk assignment modules is used to assign binary risk values ‘high’/‘low’ for each of the health conditions designated as: decreased HDL cholesterol levels; elevated LDL cholesterol levels . . .” And, [0047] “logic modules lead to an endpoint specification of diet, exercise, . . . the logic endpoint may additionally include some additional specific diet recommendations.” And, [0066] “a diet plan 51 of these systems may include several components. Among them a weight control portion 52, an “important nutrients” section 53 and a specific diet related disease section 54.” For example, [0067] discloses “a person having a genetic predisposition to prostate cancer might be instructed to increase intake of tomatoes in a diet as there is evidence that tomatoes may reduce this risk.” Examiner interprets suggested nutrients or food (e.g., tomatoes) as selected functional material suitable for reducing the extracted health risk based on the potential risk index and the manifest risk index). 
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include wherein the material selection unit extracts from the plurality of types of health risks one or more health risks each having a risk index greater than or equal to a first threshold as one or more specific health risks, and selects a functional material suitable for reducing the extracted one or more specific health risks based on the potential risk index and the manifest risk index as taught by Nova in order to allow a patient who provides the genetic, biological and behavioral information in Fakhrai-Rad to “receive[] in return an[] easy-to-use visually driven recommendation package to provide suggestions regarding diet nutrition and exercise most suitable for a particular genetic composition and individual” (Nova [0010]) increasing convenience accessibility for the patient. 
Claim 6
	As per claim 6, Fakhrai-Rad does not explicitly teach but Nova teaches:  
	wherein the material selection unit selects the functional material according to any of (1) to (3) as
follows: (1) preferentially selecting a functional material that is relatively highly effective in reducing a specific health risk, (2) preferentially selecting a functional material from a price perspective, and (3) preferentially selecting a functional material that is effective in reducing a plurality of specific health risks ([0062] “The logic module receives as input particular information from the genome dataset and additionally from the risk assignment calculations.” And, [0064] provides various examples of a plurality of health risks (e.g., high HDL, sugar etc.) and selects functional materials (e.g., a Mediterranean died for high LDL and TG and HDL and Sugar). Further, [0066] teaches “a diet plan 51 of these systems may include several components. Among them a weight control portion 52, an “important nutrients” section 53 and a specific diet related disease section 54.” For example, [0067] discloses “a person having a genetic predisposition to prostate cancer might be instructed to increase intake of tomatoes in a diet as there is evidence that tomatoes may reduce this risk.” Examiner interprets tomatoes as a functional material to reduce the specific health risk of prostate cancer). 
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include wherein the material selection unit selects the functional material according to any of (1) to (3) as follows:(1) preferentially selecting a functional material that is relatively highly effective in reducing a specific health risk, (2) preferentially selecting a functional material from a price perspective, and (3) preferentially selecting a functional material that is effective in reducing a plurality of specific health risks as taught by Nova in order to allow a patient who provides the genetic, biological and behavioral information in Fakhrai-Rad to “receive[] in return an[] easy-to-use visually driven recommendation package to provide suggestions regarding diet nutrition and exercise most suitable for a particular genetic composition and individual” (Nova [0010]) increasing convenience accessibility for the patient. 

Claim 7
	As per claim 7, Fakhrai-Rad further teaches: 
	wherein the risk calculation unit calculates the manifest risk index and the potential risk
index, and calculates as the risk index a weighted average value of the manifest risk index and
the potential risk index ([col. 20, lines 4-9] “weighting the genetic risk associated with the plurality of genetic variants.” And, [col. 20, lines 9-16] “weighting of the risk based on the environmental factors.” And, “weighting the risk based on the behavioral factors.” And, [col. 8, lines 47-50] “Lifetime risk can refer to the odds of developing a specific phenotype in a given individual's lifetime relative to baseline (environmental and behavioral risk factors) or average (genetic risk).”).
Fakhrai-Rad does not explicitly teach but Nova teaches:   
	wherein the material selection unit preferentially selects the following as a functional material suitable for reducing the specific health risk: (1) a highly effective functional material if a proportion of the manifest risk index in the risk index is higher than or equal to a proportion of the potential risk index, or (2) an inexpensive functional material if the proportion of the manifest risk index in the risk index is lower than the proportion of the potential risk index (([0053] “risk factor calculations can depend upon weighting factors in view of the strength of various risk indicators for each. For each risk calculation, based upon sets of various genetic markers, particular markers will have weights associated therewith to guide overall risk assignment with respect to any of the stated conditions. In some useful versions, risk may be expressed merely as a binary ‘high’/‘low’.” And, [0056]. And, [0067] discloses “a person having a genetic predisposition to prostate cancer might be instructed to increase intake of tomatoes in a diet as there is evidence that tomatoes may reduce this risk.” Examiner interprets tomatoes as an inexpensive functional material where the manifest risk index is outweighed by the potential risk index (i.e., the genetic risk of prostate cancer outweighs the biological risk of prostate cancer). 
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include wherein the material selection unit preferentially selects the following as a functional material suitable for reducing the specific health risk: (1) a highly effective functional material if a proportion of the manifest risk index in the risk index is higher than or equal to a proportion of the potential risk index, or (2) an inexpensive functional material if the proportion of the manifest risk index in the risk index is lower than the proportion of the potential risk index as taught by Nova in order to allow a patient who provides the genetic, biological and behavioral information in Fakhrai-Rad to “receive[] in return an[] easy-to-use visually driven recommendation package to provide suggestions regarding diet nutrition and exercise most suitable for a particular genetic composition and individual” (Nova [0010]) increasing convenience accessibility for the patient. 

Claim 8
	As per claim 8, Fakhrai-Rad does not explicitly teach but Nova teaches:   
further comprising a message output unit that outputs a predetermined message if the risk index is greater than or equal to a second threshold ([0043] “These result sets are passed to a report engine having prescribed templates containing dynamic visual elements that can be modified in accordance with values in the result set.” And, See Figure 5. And, claim 21, “determine a report indicating a low fat diet in response to the first risk factor being above the first threshold, and the second, and third risk factors each being below the respective second, and third thresholds.” And, [0044] “The report engine. also operates to deliver these reports as completed documents that are highly specific to the user.” Examiner interprets the delivered report as the message.). 
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include further comprising a message output unit that outputs a predetermined message if the risk index is greater than or equal to a second threshold as taught by Nova in order to allow a patient who provides the genetic, biological and behavioral information in Fakhrai-Rad to “receive[] in return an[] easy-to-use visually driven recommendation package to provide suggestions regarding diet nutrition and exercise most suitable for a particular genetic composition and individual” (Nova [0010]) increasing convenience accessibility for the patient. 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication Number 9910962 (“Fakhrai-Rad”) in view of US Patent Publication Number 20170091425 (“Nova”) as applied to claim 2 above, and in further view of 20130224696 (“Wolfe”). 
Claim 9 
	As per claim 9, Fakhrai-Rad does not explicitly teach but Wolfe teaches:  
	wherein the material selection unit determines a compatibility between a flavor of a food product selected based on preference information of the user and a flavor of the one or more functional materials selected by the material selection unit ([0265] “In step S72, the flavor profile data of the user can be compared against each of the returned food elements to determine food elements which have a high flavor compatibility score. The top results can be determined in step S73 and presented to the user in step S74.”), 
	and if there is any functional material determined to have a flavor with a low compatibility with the flavor of the selected food product, excludes the functional material determined to have the flavor with the low compatibility and then selects one or more functional materials again ([0048] “preferences of the user include flavor . . . preferences.” [0252] “A rule based algorithm can also be applied to determine what foods should be considered or removed from consideration in the returning of results.” And, [0267] “the food element . . . has a high flavor compatibility score. This information can be used to exclude this food element based on the user preference profile information.). 
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include wherein the material selection unit determines a compatibility between a flavor of a food product selected based on preference information of the user and a flavor of the one or more functional materials selected by the material selection unit and if there is any functional material determined to have a flavor with a low compatibility with the flavor of the selected food product, excludes the functional material determined to have the flavor with the low compatibility and then selects one or more functional materials again as taught by Wolfe in order to “provide a more accurate representation of a user's actual flavor preferences” (Wolfe [0214]) and “ensures more accurate correlation between the likes and dislikes of the user and the food element” (Wolfe [0270]) increasing the likelihood the user will accept the food recommendations in the combination of Fakhrai-Rad and Nova.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication Number 9910962 (“Fakhrai-Rad”) in view of US Patent Publication Number 20170091425 (“Nova”) as applied to claim 2 above, and in further view of 20150242468 (“Shoemaker”). 
Claim 10
	As per claim 10, Fakhrai-Rad does not explicitly teach but Shoemaker teaches:  
	wherein the food product includes a food ingredient and an additive material, and wherein the material selection unit is configured to be capable of proposing to increase or reduce an amount of the functional material to be contained in the additive material ([0023] “a user with low sodium diet needs may use the ‘recipe adjuster’ to adjust the recipe of a particular food item to meet a particular level of sodium. The recipe adjuster employs in various combinations the nutritional profiles of substitute possible ingredients for one or more ingredients called for by the recipe to reduce sodium in the particular recipe by suggesting replacement ingredients and the correct amounts of such replacement. This same adjustment may be made for an entire meal by selecting the recipes together as a group and indicating a ‘not to exceed’ sodium level or by selecting ‘reduce’ and ‘sodium.’”).
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include wherein the food product includes a food ingredient and an additive material, and wherein the material selection unit is configured to be capable of proposing to increase or reduce an amount of the functional material to be contained in the additive material as taught by Shoemaker in order to utilize “various databases related to certain health conditions and recommended nutritional profiles for each could be employed to assist the user in managing the nutritional profile of the intake of one who has such a condition” (Shoemaker [0007]) ensuing that users can easily comply with the health recommendations in the combination of Fakhrai-Rad and Nova. 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication Number 9910962 (“Fakhrai-Rad”) in view of US Patent Publication Number 20170091425 (“Nova”) as applied to claim 2 above, and in further view of 20160125446 (“Gonen”). 
Claim 11
As per claim 11, Fakhrai-Rad does not explicitly teach but Gonen teaches: 
further comprising a price calculation unit that calculates a food product price of the one or more food products presented by the food product information providing unit ([0008] “recommend a healthier food item along with reward points associated with the healthier food item based on the user profile.” And, [0041] “The service provider system 110 may provide a discount to the user for choosing healthy food items in the food order.” And, [0041] “The one or more recommendations may be based on the health information of the user. Further, the rewards system may provide information relating to user acceptance or decline of the one or more recommendations to the health insurance system. If the user accepts the recommendations, the health insurance system may provide a benefit to the user in the form of a discounted.”);
wherein the price calculation unit is configured to be capable of calculating a discount point based on a frequency the user provides his/her health information and on a degree of improvement in the risk index, and changing the food product price according to the discount point ([0008] “recommend a healthier food item along with reward points associated with the healthier food item based on the user profile.” And, [0041] “The service provider system 110 may provide a discount to the user for choosing healthy food items in the food order.” And, [0041] “The one or more recommendations may be based on the health information of the user. Further, the rewards system may provide information relating to user acceptance or decline of the one or more recommendations to the health insurance system. If the user accepts the recommendations, the health insurance system may provide a benefit to the user in the form of a discounted.” Examiner notes that the discount is based on the user providing health information and the improvement based on eating healthier foods.).
Therefore, it would have been obvious to modify the combination of Fakhrai-Rad and Nova to include further comprising a price calculation unit that calculates a food product price of the one or more food products presented by the food product information providing unit and wherein the price calculation unit is configured to be capable of calculating a discount point based on a frequency the user provides his/her health information and on a degree of improvement in the risk index, and changing the food product price according to the discount point as taught by Gonen because “[i]ncentives may generally be provided to people to encourage their participation and compliance to healthier diets, thereby greatly increasing their chances of meeting their health and life style goals” (Gonen [0006]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20060020614 (“Kolawa”) teaches a method of eliminating food products in a recommendation database based on a user's preferences 
US Patent Application Publication Number 20190345565 (“GRÖNBERG”) teaches a method of using combinations of biomarkers and genetic information to recommend an individual to change dietary habits 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622     

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622